Name: Commission Regulation (EEC) No 3475/81 of 4 December 1981 temporarily suspending intervention buying-in of certain qualities of meat in certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 12. 81 Official Journal of the European Communities No L 349/ 11 COMMISSION REGULATION (EEC) No 3475/81 of 4 December 1981 temporarily suspending intervention buying-in of certain qualities of meat in certain Member States Whereas in the United Kingdom the market price for a certain quality is above 102 % of the maximum buying-in price ; whereas, therefore, intervention buying-in should be temporarily suspended for the quality in question . HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) thereof, Whereas Article 3 ( 1 ) of Council Regulation (EEC) No 898/81 (2) provides the possibility of suspending by the Commission the buying-in by intervention agen ­ cies of one or more qualities of fresh or chilled meat in Member States or regions of Member States when the market price of the quality or qualities in question remains, during a period of three consecutive weeks, above 102 % of the maximum buying-in price fixed for that or those qualities ; In application of Article 3 ( 1 ) (b) of Regulation (EEC) No 898/81 , intervention buying-in shall be suspended from 7 December 1981 in the following Member State for the quality specified : in United Kingdom : Steers H. Article 2 This Regulation shall enter into force on 7 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2) OJ No L 90, 4. 4. 1981 , p . 24.